Citation Nr: 0017734	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-03 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a fractured little finger of 
the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from December 
1978 to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision continued a 
noncompensable (0%) disability rating for the veteran's 
service-connected left little finger disorder.  That rating 
decision also denied the veteran's attempt to reopen his 
claim for service connection for a psychiatric disorder.  

The issue involving an increased rating is the subject of a 
remand which follows the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied the veteran's attempt to reopen his claim 
for service connection for a psychiatric disorder in 
September 1995; the veteran was notified of this decision in 
September 1995 but did not file an appeal 

3.  The competent medical evidence received since the 
September 1995 RO decision is cumulative or duplicative of 
medical evidence which was already of record.   

4.  The evidence received since the September 1995 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The September 1995 decision of the RO denying the 
veteran's attempt to reopen his claim for service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1999).

2.  Evidence received since the September 1995 RO decision 
denying reopening of the veteran's claim for service 
connection for a psychiatric disorder is not new and 
material, and the veteran's claim for service connection for 
a psychiatric disorder has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Psychoses may also be presumed to have been incurred during 
active military service if they manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  


When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is does not bear directly 
and substantially on the matter under consideration, nor is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim the claim to reopen 
fails on that basis and the inquiry ends.  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO cited the definition 
of material evidence enunciated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  Subsequent to this rating action, the Federal 
Circuit in Hodge declared this definition of material 
evidence invalid.  The veteran's accredited representative 
requested that the Board remand the case to the RO for 
consideration under the Hodge provisions, or to determine 
whether the appellant has submitted new and material evidence 
to reopen this claim pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  The rating decision 
also cited the provisions of 38 C.F.R. § 3.156(a) and 
determined that the "evidence submitted in connection with 
the current claim does not constitute new and material 
evidence because it is not directly relevant to the issue 
considered."  The veteran was also provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156, in the statement of 
the case and it is clear from the reasons and bases provided 
in the statement of the case that this regulation was 
considered.  Thus, the Board finds that the veteran will not 
be prejudiced by the Board's now considering the issue in 
accordance with the provisions of Hodge.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

In this case, the RO last denied the veteran's attempt to 
reopen his claim for service connection for a psychiatric 
disorder in a September 1995 rating decision and notified the 
veteran of the decision that same month.  The veteran did not 
appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

The matter under consideration in this case is whether a 
psychiatric disorder was incurred during the veteran's active 
military service.  In order for the veteran's claim to be 
reopened, evidence must have been presented, or secured, 
since the September 1995 RO decision which is relevant to, 
and probative of, this matter under consideration.

The evidence of record at the time of the September 1995 RO 
rating decision which was relevant to the veteran's claim for 
service connection for a psychiatric disorder was the 
veteran's service medical records and VA medical records 
dating back to 1980.  

The veteran's service medical records appear to be complete.  
There is no indication in any of the service medical records 
of any diagnosis of a psychiatric disorder during service.  
The records reveal that a mental health evaluation was 
conducted in May 1980.  The veteran was having behavioral 
problems.  The diagnosis was immature personality.  However 
on the actual May 1980 separation examination report the 
clinical psychiatric evaluation was "normal" with no 
abnormalities noted by the examining physician.  

The RO has obtained a considerable volume of VA medical 
records.  A July 1980 record reveals that a VA psychiatric 
consultation was conducted.  The veteran reported being tense 
and depressed.  However diagnosis was deferred.  A July 1981 
VA consultation report reveals diagnoses to rule out thought 
disorder and manic depressive illness.  In April 1982 the 
veteran was hospitalized at a VA medical center (VAMC) for 
inpatient treatment.  The diagnosis was paranoid personality 
disorder and manic depressive illness.

Subsequent VA treatment records reveal consistent diagnoses 
of manic depressive illness, which was later changed to a 
diagnosis of bipolar disorder to reflect current psychiatric 
terminology.  A July 1983 VA Compensation and Pension 
examination report reveals a diagnosis of bipolar disorder.  
The examiner's opinion was that the illness "possibly could 
have begun while still in the Service."  However, the same 
psychiatrist examined the veteran in November 1983.  This 
time the diagnosis was "histrionic personality disorder."  

The veteran was again hospitalized for inpatient treatment at 
a VAMC from October to December 1985.  The diagnosis was 
bipolar disorder and the discharge summary contains a medical 
opinion that this disorder was misdiagnosed as a personality 
disorder during service.  The veteran again required 
hospitalization from July to September 1986.  The diagnosis 
was "bipolar disorder, manic."  

A November 1987 letter from the veteran's treating VA 
psychiatrist states the medical opinion that the veteran's 
bipolar disorder was misdiagnosed as a personality disorder 
during service and that the current disorder started during 
service.  Subsequent VA medical records reveal continuing 
treatment for his bipolar disorder continuing to the present.  

In this case the evidence submitted since the September 1995 
RO decision that refers to the veteran's psychiatric disorder 
includes additional private and VA medical records.  These 
records reveal continuing treatment and hospitalizations for 
the veteran's bipolar disorder.  An August 1996 letter from 
the veteran's treating VA psychiatrist states that the 
veteran is a 100% service-connected veteran with a long 
history of psychiatric problems, and that he is unable to 
manage his funds.  The Board notes that this letter is 
incorrect in that the veteran is not service-connected for 
his psychiatric disorder.  The veteran also submitted 
duplicate copies of VA medical records which were dated prior 
to September 1995 and were previously considered in the 
adjudication of the claim.  

The Board concludes that the evidence submitted since 
September 1995 is not new because it is merely cumulative of 
other evidence of record.  Evans v. Brown, 9 Vet. App. 273, 
283 (1996); Struck v. Brown, 9 Vet. App. 145, 151 (1996).  
Specifically, the treatment records submitted since 1995 
reveal that the veteran continues to require treatment for 
his bipolar disorder.  These records do not relate the 
disorder to his service but merely reinforce the fact that 
the veteran has bipolar disorder and that he requires 
treatment for the disorder.  Because the evidence is merely 
cumulative of evidence already of record, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the September 1995 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for a psychiatric 
disorder remains final.  See Colvin, 1 Vet. App. 171; 38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 
(1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a psychiatric disorder to include a 
stomach disorder but which would, if submitted,  be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a psychiatric 
disorder, that benefit remains denied.




REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The veteran's claim for increased rating  in this 
case is shown to be well grounded, but the duty to assist him 
in its development have not yet been fulfilled.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).

The veteran claims that the service-connected residuals of a 
fracture of the little finger of the left hand have increased 
in severity.  The Board notes that in April 1985 the last VA 
examination of this disorder was conducted.  This examination 
revealed absolutely no disability of the veteran's left hand 
or left little finger.  There is also no evidence that the 
veteran has required any treatment for his left little finger 
at any time subsequent to service.  However, it has been over 
fifteen years since the veteran's last VA examination of his 
left hand.  Therefore another examination would be the 
prudent course of action.  

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The veteran should be accorded the 
appropriate VA examination to ascertain 
the level of disability of his  service-
connected residuals of a fractured little 
finger of the left hand.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner.  All necessary tests should be 
conducted.  The examiner should review the 
results of any testing prior to completion 
of the report.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
left hand and left little finger pathology 
found to be present.  The physician should 
provide complete rationale for all 
conclusions reached.  With respect to the 
functioning of the veteran's  left hand, 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, swelling, ankylosis, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or, of pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the veteran's pain 
on the function and movement of his left 
little finger or left hand.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); See 38 
C.F.R. § 4.40 (1999) (functional loss may 
be due to pain, supported by adequate 
pathology).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disability.

2.  Subsequently the RO should consider 
the issue remaining on appeal.  


Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving the issue of 
an increased rating will be postponed until the remand action 
is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



